COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00123-CV


ROZALIND WILSON                                                     APPELLANT

                                         V.

PARK AT SYCAMORE                                                     APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-001375-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On April 13, 2015, and April 28, 2015, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).



      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: May 14, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2